Title: Abram R. North (for Andrew Jamieson) to Thomas Jefferson, 7 November 1814
From: Jamieson, Andrew,North, Abram R.
To: Jefferson, Thomas


          Dear sir  Lynchbg. Novemb. 7th 1814
          Yours by your boy is duly to hand, inclosing us a draft on Messrs Gibson & Jefferson for One hundred and Ten dollars, for which we will deliver you; or to your Order Twenty Bushels Salt on application at any time betwen this and the Twentyfifth day of Decemb next—we will be thankful in furnishing any kind of goods in our line at any time you may want, we have an extensive assortment of Negroe Cloathing Particular Negroe or say Napt Cotton & Blankets &c I am
          Yr most obtfor A. Jamieson Abram R North
        